DETAILED ACTION
The following Office action concerns Patent Application Number 16/322,759.  Claims 1-21 are pending in the application.
Claims 10-21 are withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed January 12, 2022 has been entered.
The previous grounds of rejection of claims 1-8 under 35 USC 112 are withdrawn in light of the applicant’s amendment.
The previous rejection(s) of claims 1, 3-7 and 9 under 35 USC 102 and/or 103 over Islam et al are withdrawn in light of the applicant’s amendment.
Objection to the Specification
The amendments to the specification filed January 12, 2022 are objected to under 35 USC § 132(a) because they introduce new matter into the disclosure.  The added subject matter which is not supported by the original disclosure is “less than 5 % weight/weight (w/w)”, “0.2% to 1% (w/w)”, “less than 1% (w/w)”, and “<1% (w/w).”  In support of the amendment, the applicant cites Figure 3 of the provisional application, which teaches that the ratio of carbon nanotubes to base silicone precursor is up to 5 % w/w.  However, the amendments to the specification concern the weight % of carbon nanotubes in the composition, which is different in scope and meaning from the weight ratio of 
The applicant is required to cancel the new matter in the reply to this Office action.  MPEP § 2163.06.
Allowable Subject Matter
Claim 2 is allowable over the closest prior art of Islam et al (US 2014/0127490).  Islam et al teaches a conductive composite, but does not teach or suggest that the conductive composite has an elastic modulus within the range of 2-9 kPa.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 USC § 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the original specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the weight/weight,” which was added by amendment, is not supported by the original specification. MPEP § 2163(II)(A)(3)(b).
Claim 8 is rejected under 35 USC § 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the original specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time the application was filed.  In particular, the limitation “the weight ratio of a crosslinker,” which was added by amendment, is not supported by the original specification. MPEP § 2163(II)(A)(3)(b).
Claim 9 is rejected under 35 U.S.C. § 112(b) because the term “derivative thereof” is indefinite.  It is unclear what structures are encompassed by the term “derivative thereof.”
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Hata et al (US 2014/0291589).
Hata et al teaches a conductive composite comprising carbon nanotubes dispersed in a matrix of silicone elastomer (par. 9-10, 20-21).  The elastomer is cross-linked (par. 58, 61).  The composite material has an elastic modulus of 0.1 MPa to 100 MPa (par. 51).  0.1 MPa equates to 100 kPa.  The amount of carbon nanotubes in the composite is preferably 0.05 to 50 % by weight (par. 52).
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed cross-linked .
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Hata et al (US 2014/0291589) in view of Mustacich et al (US 4,343,788).
Hata et al teaches a carbon nanotube-silicone composite as described above.  Hata et al does not teach that the silicone is polydimethylsiloxane.  
However, Mustacich et al teaches that silicone is polydimethylsiloxane (col. 9, lines 46-52).  The polymer is medical grade silicone elastomer which is useful for making medical devices (abstract; col. 5, lines 5-8).  It would have been obvious to a person of ordinary skill in the art to combine the polydimethylsiloxane of Mustacich et al with the silicone composition of Hata et al since polydimethylsiloxane is silicone and it is useful for making medical devices.
Claims 1, 5 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Islam et al (US 2014/0127490) in view of Hata et al (US 2014/0291589) and Mustacich et al (US 4,343,788).
Islam et al teaches a composite material comprising carbon nanotubes and cured (cross-linked) polydimethylsiloxane (PDMS) (par. 8-9).  The composite is elastic and stretchable (par. 11-3, the weight ratio of carbon nanotubes to PDMS equates to about 0.01 % to 3 % w/w.  The composite is used in an electronic implant device (par. 11).
Islam et al does not teach the elastic modulus of the carbon nanotube-PDMS composite material.
However, Hata et al teaches a conductive composite comprising carbon nanotubes dispersed in a silicone matrix (par. 9-10, 20-21).  The composite material has an elastic modulus of 0.1 MPa to 100 MPa (par. 51).  0.1 MPa equates to 100 kPa.  The composite is used in electronic and medical devices (par. 4).
Islam et al teaches that the CNT-PDMS composite is elastic and stretchable, but Islam et al does not teach the elastic modulus of the CNT-PDMS composite (par. 11-12).  Hata et al teaches a CNT-silicone composite having an elastic modulus of 0.1-100 MPa, wherein the composite is suitable for use in electronic and medical devices (par. 4, 51).  A person of ordinary skill in the art would have been motivated by design need to combine the elastic modulus of Hata et al with the .
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Islam et al in view of Hata et al, Mustacich et al and Kaplan et al (US 2015/0202351).
Islam in view of Hata and Mustacich teaches a conductive composition for an electronic implant device as described above.  Islam in view of Hata and Mustacich does not teach that the composition includes an anti-inflammatory agent.
However, Kaplan et al teaches a composition for an electronic implant device comprising an anti-inflammatory agent to reduce inflammation at a penetration site (par. 177).  A person of ordinary skill in the art would have been motivated to combine the anti-inflammatory agent of Kaplan et al with the composition of Islam in view of Hata and Mustacich in order to obtain an implant device which produces less inflammation.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Islam et al in view of Hata et al, Mustacich et al and Kaplan et al (US 2015/0202351).
Islam in view of Hata and Mustacich teaches a conductive composition for an electronic implant device as described above.  Islam in view of Hata and Mustacich does not teach that the composition has a biocompatible coating.
. 
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Islam et al in view of Hata et al, Mustacich et al and Meinhold et al (US 2012/0301360).
Islam in view of Hata and Mustacich teaches a composition comprising carbon nanotubes as described above.  Islam in view of Hata and Mustacich does not teach that the carbon nanotubes include carboxylic acid functional groups.
However, Meinhold et al teaches carbon nanotubes functionalized with carboxylic acid groups (par. 31-21).  The carboxylic acid groups provide “handles” on the carbon nanotubes for linking to other structures (par. 32).  The carbon nanotubes are used to form an aerogel device (par. 17).  The device is used as a sensor (par. 3, 51).
Islam et al teaches an aerogel formed from carbon nanotubes which is used as a sensor (abstract).  Meinhold also teaches an aerogel formed from carbon nanotubes which is used as a sensor (par. 3, 17).  Meinhold further teaches that the carbon .
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Islam et al in view of Hata et al, Mustacich et al, Kaplan et al (US 2015/0202351) and Akiya (US 2015/0054348).
Islam in view of Hata and Mustacich teaches a conductive composition for an electronic implant device as described above.  Islam in view of Hata and Mustacich does not teach that the composition has an insulation coating.
However, Kaplan et al teaches a silk coating for an electronic medical implant wherein the silk coating improves biocompatibility and safety (par. 11, 155-156).  In addition, a silk coating is well-known to be insulating (see Akiya, par. 94).  Therefore, the silk coating also serves as an insulation coating.  
A person of ordinary skill in the art would have been motivated to combine the silk coating of Kaplan et al with the composition of Islam in view of Hata and Mustacich in order to obtain an medical implant having improved biocompatibility and safety. 
Response to Arguments
The applicant argues that the amendments concerning weight basis are supported by Figure 3 in the provisional application.  Figure 3 teaches that the ratio of carbon nanotubes to base silicone precursor is up to 5 % w/w.  However, the amendments to the specification concern the weight % of carbon nanotubes in the composition, which is different in scope and meaning to the weight ratio of carbon nanotubes to base silicone precursor as disclosed in Figure 3.
The applicant argues that the term w/v is an obvious error. However, the term w/v is known in the art to mean weight/volume, and weight/volume is a well-known measure of concentration.  In addition, w/v appears several times in the specification and the original claims (see original claim 18, for example).  The applicant’s argument that “w/v” is obvious error is not persuasive.
The applicant argues that Islam et al does not teach a cross-linked silicone matrix.  However, Islam et al teaches a CNT-PDMS composite in which the carbon nanotubes form a conductive network which is infiltrated and filled with the cured polymer (par. 9, 42, 45).  The term “cured” is well-known in the art to mean cross-linking (see Mustacich et al, col. 9, lines 46-52).  The polymer fill is equivalent to a cross-linked polymer matrix as that term is used in the instant application.  The carbon nanotubes are 
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 8, 2022